Citation Nr: 1130078	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for benign prostate hypertrophy (BPH). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision.  A notice of disagreement was received a year later.  In November 2007, a statement of the case was issued, and the appeal was perfected in January 2008.  In the mean time, service connection was established for post traumatic stress disorder, evaluated as 70 percent disabling.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record discloses that additional development is necessary prior to further appellate review of the Veteran's claims. 

Prostate

Post service medical evidence shows the presence of an enlarged prostate, and this evidence includes a comment from a VA physician dated in October 2005, that "any medical condition or diagnosis (including all diagnoses and symptoms documented for this patient) could possibly be related to exposure to herbicides during prior service in Viet Nam."  The Veteran also submitted an internet article, written by a doctor, that veterans exposed to dioxins had more instances of enlarged prostate disease.

It is noted that the Veteran did serve in Vietnam and as such he is presumed to have been exposed to herbicide.  However, benign prostate hypertrophy is not a disease that has been presumptively linked to herbicide exposure.  Nevertheless, because there is some suggestion that the Veteran's benign prostate hypertrophy may be secondary to herbicide exposure, the Board feels that an examination and opinion should be sought.  

Neck

The Veteran is currently diagnosed to have cervical spine disability, which he believes is the result of his military service.  Specifically, the Veteran relates this to an incident in November 1967, when he was driving an armored personnel carrier that drove over a land mine.  The resulting explosion was of sufficient magnitude to cause a perforated ear drum, for which he was treated.  The Veteran indicated that in addition to the perforated ear drum, he also received a concussion and he reports hurting his neck when the hatch cover hit him in the head.  

There is no indication that the Veteran received treatment for a neck disability during service, as treatment records from the 12th Evacuation Hospital only describe treatment for a perforated ear drum.  Additionally, while the Veteran did report ear trouble on the report of medical history he prepared at his separation physical in September 1968, he denied both recurrent back pain and arthritis.  In this regard, the medical officer included the words "muscular skeletal" in the block on this medical history report designated for the physician's "elaboration of all pertinent data," yet this entry was not explained, and the same physician indicated the spine was normal on clinical evaluation at that time.  

Several years after separating from service, in March 1972, the Veteran was hospitalized at DeGraff Memorial hospital, at which time it was noted that he had a history of joint discomfort, especially in the neck and back, but also involving the small joints for over four months.  (One entry indicated the complaints were of sudden onset 16 months earlier.)  The doctor indicated that on examination  neurological was normal with no obvious arthritic deformities detected.  X-rays of the cervical spine also were interpreted as normal.  The Veteran was diagnosed with an epileptiform disorder.

In March 1996, an MRI of the Veteran's cervical spine was taken.  The record is difficult to make out, but it appears that the Veteran reported neck pain and numbness in his fingers from many different injuries.  

In October 2005, the Veteran was noted to have had chronic neck pains since the 1970s, with no definite accident at onset.  The Veteran reported that he had been told he had arthritis in his spine in the past, but surgical intervention had never been recommended.  In December 2005, the Veteran was noted in a VA treatment record to have degenerative joint disease in his neck.

At his VA psychiatric examination in April 2006, the Veteran once again asserted that he had injured his neck when the personnel carrier he was driving ran over a land mine. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.
 
Under the circumstances described above, the Board believes an examination that addresses the etiology of the Veteran's current neck disability should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records from May 2006 to the present.

2.  Ask the Veteran to identify any private treatment he has received for either his neck or his prostate.  Then attempt to obtain any identified records.

3.  Schedule the Veteran for a VA orthopedic examination.  The Veteran's claims file should be provided.  The examiner should diagnose any current neck disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current neck disability either began during or was otherwise caused by the Veteran's military service.  In doing so, the examiner should specifically address the Veteran's report that he was hit in the head by the hatch of a personnel carrier he was driving when the vehicle ran over and detonated a land mine, as well as the significance, if any, of an injury that could produce a perforated ear drum during that same land mine explosion.  A complete rationale should be provided for any opinion expressed. 

4.  Schedule the Veteran for a prostate examination.  The Veteran's claims file should be provided.  The examiner should diagnose any current prostate disability (e.g. benign prostate hypertrophy), and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current prostate disability either began during or was otherwise caused by the Veteran's military service, including his presumed exposure to herbicides.  A complete rationale should be provided for any opinion expressed. 

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


